The plaintiff in error, hereinafter called the defendant, was convicted of having possession of intoxicating liquor, and was sentenced to pay a fine of $50 and to be confined in the county jail for a term of 30 days, and appeals.
The record in this case was filed in this court September 25, 1933; no brief has been filed in support of the defendant's assignment of errors. A careful examination discloses no fundamental error, and the evidence is sufficient to support the verdict of the jury.
The case is therefore affirmed.